t c memo united_states tax_court mohammad n khalaf and rania sufee petitioners v commissioner of internal revenue respondent docket no filed date mohammad n khalaf pro_se wanda cohen for respondent memorandum opinion carluzzo special_trial_judge in a notice_of_deficiency issued and sent by certified mail to petitioners on date the notice respondent determined deficiencies in and accuracy-related_penalties with respect to their and federal income taxes the petition filed date days after the mailing of the notice challenges the determinations made in the notice see sec_6213 at the time the petition was filed petitioners resided in texas at an address other than the address to which the notice was mailed the case is before the court on respondent’s motion to dismiss for lack of jurisdiction filed date respondent’s motion is based upon the ground that the petition was not filed within the period prescribed by sec_6213 as relevant here that period ended on date the date days from the date the notice was mailed petitioners object to respondent’s motion according to petitioners the notice was not valid because it was not mailed to their last_known_address see sec_6212 an evidentiary hearing was conducted on respondent’s motion in houston texas on date background petitioners moved several times shortly before and shortly after the notice was issued the notice is addressed to petitioners pincite1 vista valley drive katy tx the vista valley address but at the time the notice was mailed petitioners no longer resided at that address at some point in late september or early date petitioners moved from the 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and in effect for the relevant period rule references are to the tax_court rules_of_practice and procedure vista valley address to bluma ranch drive katy tx the bluma ranch address while residing at the bluma ranch address in late november or early date petitioners received the notice which was forwarded to them by the u s postal service discussion the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress 85_tc_527 this court’s jurisdiction to redetermine a deficiency pursuant to sec_6213 depends on the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 90_tc_142 for purposes of sec_6213 a notice_of_deficiency is sufficient if it is mailed to the taxpayer’s last_known_address by certified or registered mail sec_6212 and b and if it is so mailed it matters not whether the taxpayer actually receives it 763_f2d_89 2d cir 81_tc_42 subject_to exceptions not relevant here a petition for the redetermination of a deficiency must be filed with the tax_court within days from the date a notice_of_deficiency is mailed to a taxpayer sec_6213 if a petition is not timely filed this court has no jurisdiction to redetermine the deficiency 60_tc_522 affd per curiam 499_f2d_550 2d cir it is obvious that the petition was not filed within days from the date the notice was issued and petitioners do not suggest otherwise instead they argue that the notice is not valid because it was not sent to their last_known_address petitioners acknowledge that before late date the vista valley address would have been considered their last_known_address for purposes of sec_6212 but contend that when they moved from that address to the bluma ranch address they appropriately notified respondent of the event on a form_8822 change_of address respondent agrees that the use of a form_8822 is one of the proper ways to establish a taxpayer’s last_known_address see 91_tc_1019 but according to respondent no such document was received before or for that matter after the notice was issued all things considered we need not resolve the dispute between the parties as to petitioners’ last_known_address as of the date the notice was issued petitioners readily acknowledge that they received the notice not later than early date 2respondent’s records show that petitioners’ bluma ranch address was shown on a form_4868 application_for automatic_extension of time to file u s individual_income_tax_return received about months after the notice was issued that being so given the nature of the adjustments made in the notice they had more than sufficient time more than days to file the petition challenging them that being so the notice even if improperly addressed is not considered invalid for purposes of our jurisdiction see 384_f2d_929 3d cir affg tcmemo_1966_59 81_tc_65 because the petition was not filed within the period prescribed by sec_6213 respondent’s motion will be granted and the case will be dismissed for lack of jurisdiction upon that ground to reflect the foregoing an appropriate order dismissing this case for lack of jurisdiction will be entered 3for the most part the adjustments relate to deductions disallowed for lack of substantiation in three short sentences in par of the petition form app i tax_court rules_of_practice and procedure petitioners challenge those disallowances par of the petition simply reads each expense reported had documents to prove it but the irs did not accept the documents to prove it
